378 F.2d 938
UNITED STATES of America, Appellant,v.Victor John GOMEZ, Appellee.
No. 9125.
United States Court of Appeals Tenth Circuit.
May 31, 1967.

J. F. Bishop, Washington, D.C.  (Barefoot Sanders, Asst. Atty. Gen., Lawrence M. Henry, U.S. Atty., and Morton Hollander, Atty., Dept. of Justice, were with him on the brief), for appellant.
John S. Carroll, Denver, Colo.  (Walter L. Gerash, Denver, Colo., was with him on the brief), for appellee.
Before MURRAH, PICKETT and BREITENSTEIN, Circuit Judges.
PER CURIAM.


1
Appellee-plaintiff recovered a $15,000 judgment against the United States under the Federal Tort Claims Act, 28 U.S.C. 1346(b), 2671 et seq. The award was for injuries sustained in the operation of a power saw while he was engaged in work on a prison construction crew as a federal prisoner in a federal correctional institution.  The trial court concluded that such recovery was proper under United States v. Muniz, 374 U.S. 150, 83 S.Ct. 1850, 10 L.Ed.2d 805. After the judgment was entered, the Supreme Court of the United States held in United States v. Demko, 385 U.S. 149, 87 S.Ct. 382, 17 L.Ed.2d 258, that the compensation benefits provided by 18 U.S.C. 4126 constitute the exclusive remedy for injuries received by federal prisoners while performing assigned prison tasks.  That secision presludes recovery under the Federal Tort Claims Act in the instant case.


2
The judgment is reversed and the case remanded with directions to dismiss the action.